Citation Nr: 0639873	
Decision Date: 12/27/06    Archive Date: 01/05/07

DOCKET NO.  03-32 392	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

1.  Entitlement to service connection for residuals of dental 
trauma.

2.  Entitlement to service connection for hearing loss, right 
ear. 

3.  Entitlement to service connection for a left shoulder 
disability.

4.  Entitlement to service connection for a left ankle 
disability. 

5.  Entitlement to service connection for a neck disability.  

6.  Entitlement to service connection for a bilateral knee 
disability. 


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

J. Rose, Counsel


INTRODUCTION

The veteran served on active duty from December 1981 to 
December 1985.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Roanoke, 
Virginia.  


FINDINGS OF FACT

1.  There is no current dental condition related to in- 
service dental trauma or otherwise related to military 
service.

2.  The medical evidence of record fails to show a current 
right ear hearing loss.

3.  The medical evidence of record fails to show a current 
left shoulder disability.

4.  The medical evidence of record fails to show a current 
left ankle disability.

5.  The medical evidence of record fails to show a current 
neck disability.

6.   The medical evidence of record fails to show a current 
bilateral knee disability.






CONCLUSIONS OF LAW

1.  The criteria for entitlement to VA outpatient dental 
treatment have not been met. 38 U.S.C.A. §§ 1110, 1712, 5107 
(West 2006); 38 C.F.R. §§ 3.303, 3.381, 17.161 (2006).

2.  A right ear hearing loss was not incurred or aggravated 
during active service.  38 U.S.C.A. §§ 1131, 5107 (West Supp. 
2005); 38 C.F.R. §§ 3.303, 3.385 (2006).

3.  A left shoulder disability was not incurred or aggravated 
during active service.  38 U.S.C.A. §§ 1131, 5107 (West Supp. 
2005); 38 C.F.R. § 3.303 (2006).

4.  A left ankle disability was not incurred or aggravated 
during active service.  38 U.S.C.A. §§ 1131, 5107 (West Supp. 
2005); 38 C.F.R. § 3.303 (2006).

5.  A neck disability was not incurred or aggravated during 
active service.  38 U.S.C.A. §§ 1131, 5107 (West Supp. 2005); 
38 C.F.R. § 3.303 (2006).

6.  A bilateral knee disability was not incurred or 
aggravated during active service.  38 U.S.C.A. §§ 1131, 5107 
(West Supp. 2005); 38 C.F.R. § 3.303 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2006); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2006).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2006); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Further regarding notice, on March 3, 2006, the United States 
Court of Appeals for Veterans Claims (Court) issued its 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The Court held that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim:  (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  Upon receipt of an 
application for "service connection," therefore, the 
Department of Veterans Affairs (VA) is required to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
This includes notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  Because the Court's decision 
is premised on the five elements of a service connection 
claim, it is the consensus opinion within the VA that the 
analysis employed can be analogously applied to any matter 
that involves any one of the five elements of a "service 
connection" claim, to include an increased rating claim.  

In the present case, an April 2004 letter properly provided 
notice of the veteran's claims and met all four elements 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  The 
letter provided the veteran with an update on the status of 
his claim, and specifically notified him that VA would obtain 
all relevant evidence in the custody of a federal department 
or agency.  He was advised that it was his responsibility to 
either send medical treatment records from his private 
physician regarding treatment, or to provide a properly 
executed release so that VA could request the records for 
him.  Additionally, the veteran was asked to submit any 
evidence in his possession pertaining to his claims.  

The above communication did not apprise the veteran as to the 
laws pertaining to disability evaluations or effective dates.  
However, this is harmless error because the instant decision 
denies the veteran's claims, and no higher rating or 
effective date will be assigned.  As such, there is no 
prejudice to the veteran.

Regarding the timing of notice, in Pelegrini v. Principi, 18 
Vet. App. 112 (2004), the U.S. Court of Appeals for Veterans 
Claims held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In the present case, 
the unfavorable AOJ decision that is the basis of this appeal 
was decided prior to the issuance of appropriate VCAA notice.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notice was provided to the appellant after the 
initial adjudication, the veteran has not been prejudiced 
thereby.  The content of the notice provided to the veteran 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not 
only has the veteran been provided with every opportunity to 
submit evidence and argument in support of his claims and to 
respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claims.  For these reasons, it is 
not prejudicial to the veteran for the Board to proceed to 
finally decide this appeal.  

VA must also make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claims for 
the benefits sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2006).  

In the present case, the pertinent evidence includes the 
veteran's service medical records, Form DD 214, VA medical 
records, and statements from the veteran in support of his 
claims.  The Board notes that no VA examination was provided 
in this case; however, there is no evidence of dental trauma 
in service, a current right ear hearing loss, or current left 
shoulder, left ankle, neck, or bilateral knee disabilities.  
It does not appear that there are any other additional 
records that are necessary to obtain before proceeding to a 
decision in this case.  In light of the foregoing, the Board 
is satisfied that all relevant facts have been adequately 
developed to the extent possible; no further assistance to 
the veteran in developing the facts pertinent to the issues 
on appeal is required to comply with the duty to assist under 
the VCAA.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.  

Service connection for the purpose of dental treatment

Treatable carious teeth, replaceable missing teeth, dental or 
alveolar abscesses, and periodontal (i.e., gum) disease will 
be considered service-connected solely for the purpose of 
establishing eligibility for outpatient dental treatment as 
provided in 38 C.F.R. § 17.161.  38 C.F.R. § 3.381(a) (2006).  
The rating activity will consider each defective or missing 
tooth and each disease of the teeth and periodontal tissues 
separately to determine whether the condition was incurred or 
aggravated in line of duty during active service.  When 
applicable, the rating activity will determine whether the 
condition is due to combat or other in-service trauma, or 
whether the veteran was interned as a prisoner of war. 38 
C.F.R. § 3.381(b) (2006).  

It appears that the veteran was a boxer during service.  
However, there is no indication from the service medical 
records that he sustained any dental trauma as a result of 
boxing during service.  

The separation examination report did not reference any in-
service dental trauma.  

VA regulations provide that mere treatment in service, e.g., 
bleeding gums, extracting teeth, abscesses etc., is not 
tantamount to "Class II(a)" dental trauma as this term is 
defined in 38 C.F.R. §§ 3.381 and 17.161 (and former § 
17.123(c)).  See VAOPGCPREC 5-97 (Jan. 22, 1997; revised Feb. 
25, 1997). 

The evidence does not show, nor has the veteran alleged, 
improper dental treatment in service; and even if the veteran 
had not received optimal dental treatment during active duty, 
he still would not be entitled to service connection, as such 
failure does not constitute service trauma under VAOPGCPREC 
5-97 (the term "service trauma" does not include the 
intended effects of treatment provided during the veteran's 
military service).

There are various categories of eligibility for VA outpatient 
dental treatment-such as veterans having a compensable 
service-connected dental condition (Class I eligibility); 
one-time treatment for veterans having a noncompensable 
service- connected dental condition, provided they apply for 
treatment within a year after service (Class II eligibility); 
those having a noncompensable service-connected dental 
condition adjudicated as resulting from a combat wound or 
other service trauma (Class II(a) eligibility); and those who 
were detained as a POW (Class II(b) and Class II(c) 
eligibility), etc.  38 U.S.C.A. § 1712; 38 C.F.R. § 17.161.  

The record contains no evidence that the veteran currently 
has a dental condition that resulted from combat wounds or 
other service trauma or that he was detained as a POW.  As 
noted above, the term "service trauma" does not include the 
intended effects of therapy or restorative dental care and 
treatment provided during a veteran's military service.  
VAOPGCPREC 5- 97, 62 Fed. Reg. 15,566 (1997); see also 38 
C.F.R. § 3.306(b)(1) (2006).  

Other categories of eligibility under 38 U.S.C.A. § 1712(b) 
and 38 C.F.R. § 17.161 include Class III eligibility, which 
extends to those veterans having a dental condition 
clinically determined to be complicating a medical condition 
currently being treated by VA, veterans whose service- 
connected disabilities are rated as totally disabling, and 
some veterans who are Chapter 31 vocational rehabilitation 
trainees.  38 C.F.R. § 17.161(g),(h),(i) (200).
In this case, the record shows that the veteran does not have 
service-connected disabilities rated as totally disabling, 
nor is he a Chapter 31 vocational rehabilitation trainee.  38 
C.F.R. § 17.161 (h),(i) (2006).  In addition, the evidence 
does not establish that the veteran currently has a dental 
condition clinically determined to be complicating a medical 
condition being treated by VA.  Moreover, he has not 
contended, and the record does not show, that his extracted 
teeth have been clinically determined to be complicating a 
service-connected disability. 

The preponderance of the evidence is against the claim; there 
is no doubt to be resolved; and service connection for the 
purpose of dental treatment is not warranted.

Service connection for the purpose of compensation

The veteran is claiming service connection for hearing loss, 
right ear; a left shoulder disability; a left ankle 
disability; a neck disability; and a bilateral knee 
disability.  In general, service connection will be granted 
for disability resulting from injury or disease incurred in 
or aggravated by active military service.  38 U.S.C.A. § 1131 
(West Supp. 2005); 38 C.F.R. § 3.303 (2006).  If a condition 
noted during service is not determined to be chronic, then 
generally a showing of continuity of symptomatology after 
service is required for service connection.  38 C.F.R. § 
3.303(b) (2006).  Service connection may also be granted for 
any disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2006).

There must be medical evidence of a current disability, 
medical or lay evidence of in-service incurrence or 
aggravation of a disease or injury, and medical evidence 
linking the current disability to that in-service disease or 
injury.  Pond v. West, 12 Vet. App. 341, 346 (1999); Hickson 
v. West, 12 Vet. App. 247, 253 (1999).

For purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the above 
frequencies are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent. 38 C.F.R. § 3.385 (2006).  The provisions of 38 
C.F.R. § 3.385 do not have to be met during service.  Hensley 
v. Brown, 5 Vet. App. 155 (1993).

Review of the service medical records showed treatment in 
1982 for bilateral knee pain, left ankle pain, neck pain, and 
shoulder pain.  A January 1982 record noted that the veteran 
hurt his left ankle, neck and left shoulder falling down the 
stairs in December 1981.  Evaluation revealed a contusion to 
the left ankle.  There were no findings involving the neck 
and left shoulder.  There was also no follow-up care for the 
left ankle, neck, or left shoulder.  Bilateral knee problems 
were treated between March 1982 and November 1982.  A 
November 1982 clinical record ruled out a possible torn 
cartilage of either knee.  Evaluation revealed bilateral knee 
pain/strain.  

Regardless of the findings in 1982, it appears that these 
problems resolved without resulting in any chronic disability 
as the October 1984 separation examination showed no abnormal 
findings of the left shoulder, left ankle, neck, or bilateral 
knees.  Hearing evaluation was normal on separation 
examination in October 1984.  The veteran reported that he 
was in good health at the time of the separation examination.   

Post-service medical records fail to show a current hearing 
loss as defined by VA; or any current disabilities involving 
the left shoulder, left ankle, neck, or bilateral knees.  
There are no medical records in the claims folder following 
the veteran's separation from service in December 1984, 
except for private records from Dr. M. R. Ramakrishnan and 
St. Mary's Outpatient Clinic dated in 2001 and 2002.  Those 
records do not show a current disability for any of the 
claimed disabilities.  Specifically, a September 2001 x-ray 
report noted a normal cervical spine.  Evaluation performed 
in June 2002 by Dr. Ramakrishnan noted normal range of motion 
findings for the left shoulder, left ankles, and both knees.  
There are no post-service audiological evaluations of record.      

Congress has specifically limited entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  In the absence of proof of a 
present disability, there can be no valid claim.  See Brammer 
v. Derwinski, 3 Vet. App. 223 (1992).  In this case, the 
post-service evaluation findings demonstrate only neck and 
shoulder pain, and pain alone is not a disability for VA 
compensation purposes.  38 C.F.R. § 3.303 (2006).  

While the veteran is competent as a layperson to report that 
on which he has personal knowledge, he is not competent to 
offer medical diagnoses as there is no evidence that he has 
specialized medical knowledge.  See Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993).  In this case, there is no competent 
medical evidence diagnosing a current disease or disability 
associated with the above claims.  

Absent any competent medical evidence of current 
disabilities, the preponderance of the evidence is against 
the claims for service connection for compensation; there is 
no doubt to be resolved; and service connection is not 
warranted.


ORDER

Service connection for dental disorder for the purpose of 
obtaining VA outpatient dental treatment is denied.

Service connection for hearing loss, right ear, is denied. 

Service connection for left shoulder disability is denied. 

Service connection for left ankle disability is denied. 

Service connection for neck disability is denied. 

Service connection for bilateral knee disability is denied. 


____________________________________________
RONALD W. SCHOLZ
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


